    Case: 1:18-cr-00033-PAB Doc #: 214 Filed: 08/02/21 1 of 2. PageID #: 4377




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 UNITED STATES OF AMERICA,                       Case No. 1:18-CR-33

                              Plaintiff,
                -vs-                             JUDGE PAMELA A. BARKER


 ASHIS K. RAKHIT AND
 JAYATI GUPTA RAKHIT,                            MEMORANDUM OPINION AND
                                                 ORDER
                              Defendants


       This matter is before the Court upon Defendant Gupta Rakhit’s Motion in Limine For

Necessary Redactions Of Her FBI Interview filed on July 9, 2021 (“Defendant’s Motion”). (Doc.

No. 150.) On July 16, 2021, the United States of America filed the Government’s Response To

Defendant’s Motion (“the Government’s Response”). (Doc No. 171.) Although given the

opportunity to do so, Defendant Gupta Rakhit (“Defendant”) did not file a reply in support of

Defendant’s Motion within 7 days of the filing of the Government’s Response, or by July 23, 2021.

(Non-document Order, July 9, 2021.)

       In Defendant’s Motion, Defendant moves this Court for an order prohibiting the

government from introducing the full audio of her interview taken by government agents on

January 24, 2018. According to Defendant, “[t]he interview contains several inappropriate,

irrelevant, inadmissible and highly prejudicial comments, opinions, and references made by the

interviewing government agents.” (Emphasis added. Doc. No. 150, PageID # 3173.) The

government then, like this Court, interprets or understands Defendant’s Motion to refer to the

agents’ questions only, and not Defendant’s responses, which would be admissible under Fed. R.

Evid. 801(d)(2)(A). (Doc. No. 171, PageID # 4109.)
     Case: 1:18-cr-00033-PAB Doc #: 214 Filed: 08/02/21 2 of 2. PageID #: 4378




       In Defendant’s Motion there are thirteen requested redactions, identified by the minute

mark at which the statement or reference occurs. (Doc. No. 150, PageID #s 3179-3184.) Each of

the thirteen redactions of the agents’ statements requested by Defendant are based upon a

combination of the following grounds: 1.) they are inadmissible as hearsay; 2.) they are violative

of the Confrontation Clause; 3.) they constitute the providing of inappropriate expert opinions; 4.)

their probative value is outweighed by the danger of unfair prejudice; 5.) they constitute improper

opinions regarding Defendant’s guilt; and 6.) they constitute improper opinions and legal

conclusions regarding the medical necessity of procedures.

       In the Government’s Response, the government agrees to redact the requested agent

questions with three qualifications, to wit: 1.) the government will lead the testifying witness

before playing Defendant’s response, and the question will contain a “sanitized version of the topic

that does not refer to other witness statements”; 2.) the government “reserves the right to play the

questions if the defense mischaracterizes the context in any way to give the jury the exact context

surrounding [Defendant’s] statement; and 3.) if Defendant testifies, then the government “reserves

the right to play the full exchange as necessary to cross-examine her on the testimony in question.”

       Accordingly, Defendant’s Motion is GRANTED, subject to the unopposed qualifications

set forth above.

       IT IS SO ORDERED.




                                                      s/Pamela A. Barker
                                                     PAMELA A. BARKER
Date: August 2, 2021                                 U. S. DISTRICT JUDGE
